Citation Nr: 9916969	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-13 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for sprained 
ligaments and muscles of the dorsal spine.  


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1996.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating action 
of the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a noncompensable rating for sprained 
ligaments and muscles of the dorsal spine, effective from 
June 25, 1996.  By that same rating decision, it was 
determined that the veteran's claims of service connection 
for bilateral knee and ankle disabilities were not well-
grounded.  

On his substantive appeal, received in May 1997, the veteran 
requested a hearing before a Member of the Board at the RO.  
The veteran was notified by letter dated in August 1997 of a 
Travel Board hearing scheduled for late September 1997.  The 
day before the hearing, the veteran contacted the RO by 
telephone and indicated that he would be unable to attend the 
hearing because of transportation problems; he requested that 
the hearing be rescheduled.  In May 1998, the Board contacted 
the veteran by telephone and informed him that he would need 
to file a written motion to request that his Travel Board 
hearing be rescheduled.  He responded that he intended to 
submit such a written motion.  The Board sent the veteran a 
letter in July 1998 and informed him of the procedure for 
scheduling a hearing before a Member of the Board sitting at 
the RO.  The veteran was further informed that if he did not 
respond within 30 days of that letter, it wold be assumed 
that he no longer wanted a hearing before the Board.  No 
response was received from the veteran.

The Board initially reviewed the veteran's appeal in 
September 1998 and remanded the case for additional 
development.  The issues originally certified for appeal and 
the subject of the Board remand included claims of service 
connection for bilateral knee and ankle disabilities.  By a 
February 1999 rating action, the RO granted service 
connection and assigned separate noncompensable evaluations 
for bilateral low grade Achilles tendonitis and bilateral 
chondromalacia patella with tendonitis, effective from June 
25, 1996.  As such, the issue presently before the Board is 
as noted on the title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since service has the veteran been shown to 
have functional impairment of a compensable degree due to the 
service-connected back disability.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
service-connected sprained ligaments and muscles of the 
dorsal spine have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.41, 4.115b including Diagnostic Codes 5288, 5291 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  When 
an appellant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
relevant evidence has been obtained, and that no further 
assistance is required to comply with 38 U.S.C.A. § 5107(a).  

I.  Background

A careful review of the service medical records reveals that 
the veteran was treated for complaints of mid-back pain in 
October 1995 and was diagnosed as having mild lumbar strain.  
The veteran did not undergo a separation examination prior to 
being discharged from service in June 1996.  



The veteran was afforded a VA examination in August 1996 at 
which time he complained of pain in the left dorsal spine 
when lifting.  He reported that the pain was sharp if he 
turned the wrong way and it occurred once a week.  The 
veteran reportedly did not use any heat or take any 
medication for the back pain.  Physical examination revealed 
that the veteran was able to rotate his dorsal spine to the 
right and left 60 degrees, without any restriction.  The 
examiner noted that there was no swelling or spasm of the 
muscles that the examiner could see or touch.  The veteran 
demonstrated forward flexion to 90 degrees, extension to 20 
degrees and was able to bend 30 degrees, left and right.  The 
examiner noted that x-ray studies of the dorsal spine showed 
no abnormalities.  The diagnoses included sprained ligaments 
of the muscles of the "dorsal on turning, twisting or 
lifting."

In the rating action presently on appeal, the RO granted 
service connection and assigned a noncompensable evaluation 
for sprained ligaments and muscles of the dorsal spine.

When the Board initially reviewed the veteran's appeal in 
September 1998, it was noted that the examination of record 
was inadequate for rating purposes.  The case was remanded in 
order to obtain additional medical evidence, specifically for 
a medical examination which included consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (1998).  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In a letter dated in September 1998, the RO requested that 
the veteran furnish information regarding treatment received 
for his service-connected back condition since service.  The 
veteran did not respond to that request.

A request for copies of VA treatment reports since June 1996 
yielded only copies of diagnostic testing performed in 
connection with the August 1996 VA examination.

The veteran presented to a VA examination in February 1999 
with complaints of "some" mid-back pain.  He related the 
history of his initial injury in service and 


reported that he continued to experience low-grade, 
intermittent, mid-back pain since that time, associated with 
heavy lifting.  He further reported that he had "episodes 
frequently" if he bends over and picks up something heavy or 
turns or twists the wrong way.  The examiner noted the 
veteran's report that he will have an episode of mid-back 
pain which causes him some difficulty breathing then will 
gradually subside.  The examiner further noted that the 
veteran is not currently undergoing treatment for back pain 
and had not missed any time from his work as a truck driver 
because of his back.  He was noted to be very careful not to 
pick up anything heavy.

Physical examination of the lumbar spine revealed that the 
veteran had full range of motion.  The veteran was able to 
bend forward 90 degrees, extend 30 degrees, and tilt 30 
degrees right and left.  The examiner observed that there was 
no pain associated with this movement.  The muscles of the 
veteran's back were noted to be soft and there were no fixed 
deformities or postural abnormalities.  The examiner reviewed 
x-ray studies of the spine and interpreted them as being 
within normal limits.  

The examiner indicated that he had reviewed the veteran's 
claims folder, including service medical records pertaining 
to the original complaints of back pain, and rendered a 
diagnosis of chronic thoracolumbar spine sprain or strain.  
The examiner commented that the veteran's range of motion of 
the dorsal spine was normal and did not exhibit any weakened 
movement or [in]coordination at the time of the examination.  
The examiner commented further, however, that based on the 
veteran's history, he did have periods of weakened movement 
and pain associated with certain activities, such as turning 
the wrong way or picking up something heavy.  Thus, the 
examiner opined that the veteran's service-connected dorsal 
spine disability does have a "slight" effect on his 
industrial capacity.  It was further noted by the examiner 
that the veteran's present job as a truck driver did not 
require him to perform any heavy lifting; however, if the 
veteran were in a job that required such activity, he would 
have "an industrial impairment."


II.  Analysis

The veteran's service-connected back disability is currently 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (1998) for slight 
limitation of motion of the dorsal spine.  A 10 percent 
rating is assignable under Diagnostic Code 5291 for both 
moderate and severe limitation of motion of the dorsal spine. 

Under Diagnostic Code 5288, favorable ankylosis of the dorsal 
spine is rated as 20 percent disabling and evidence of 
unfavorable ankylosis of the dorsal spine warrants the 
assignment of a 30 percent disability rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In the present case, the evidence of record includes the 
veteran's reports of pain on certain movements; however, 
those complaints are not supported by adequate pathology or 
evidence by the visible behavior of the veteran undertaking 
the motion.  See 38 C.F.R. § 4.40.  The report of the most 
recent VA examination included the examiner's observation 
that the veteran was able to demonstrate full range of 
motion, without pain.  The reports of both VA examinations 
included the examining physicians' notations that the veteran 
was not undergoing any treatment for his back pain, was not 
taking any medication and had not missed any time from work 
because of associated pain.  In addition, there was no 
swelling or muscle spasm noted on either examination.   

While the examiners recorded the veteran's history of 
complaints of pain on performing certain motions, there was 
no evidence of that pain observed by the examiners or 
demonstrated on examination.  In fact, the most recent 
examination included that examiner's opinion that the 
veteran's range of motion of the dorsal spine was normal and 
did not exhibit any weakened movement or incoordination.  In 
addition, x-ray studies of the dorsal spine have been 
interpreted as normal.  There is no evidence of ankylosis of 
the dorsal spine.

The findings, in the Board's opinion, are not shown to be so 
disabling as to be reflective of more than slight limitation 
of motion of the dorsal spine.  While the February 1999 
examination report included that examiner's comment that the 
veteran was experiencing a slight effect on industrial 
impairment, that finding was related to the veteran's 
reported history, not to findings noted on examination or 
observed directly by that examiner.  The examiner commented 
that if the veteran's job changed, he would likely have 
industrial impairment; however, that statement indicated that 
the veteran did not have that impairment at the time of the 
examination.  

Absent findings reflective of greater than slight limitation 
of motion, the Board finds that the preponderance of the 
evidence is against a compensable rating for the veteran's 
service-connected mid-back disability.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
in Fenderson v. West, 12 Vet. App. 119 (1999).  At no time 
since service, however, has the veteran's service-connected 
back disability been manifested by more than slight 
limitation of motion.  




ORDER

A compensable rating for the service-connected sprained 
ligaments and muscles of the dorsal spine is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

